29 A.3d 1065 (2011)
208 N.J. 374
In the Matter of Wayne POWELL, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-27 September Term 2011, 069421.
Supreme Court of New Jersey.
November 10, 2011.


*1066 ORDER
This matter having been duly presented to the Court, it is ORDERED that WAYNE POWELL of CHERRY HILL, who was admitted to the bar of this State in 1985, and who was suspended from the practice of law for a period of three months effective July 29, 2011, by Order of this Court filed June 29, 2011, be restored to the practice of law, effective immediately.